                                                                          Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION


RUTH ELLEN REEVES,
              Plaintiff,
v.                                             CASE NO. 3:17cv976-MCR/MJF
NANCY A. BERRYHILL,
              Defendant.
                                         /

                                 O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated February 27, 2019. ECF No. 21. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections, see

ECF No. 22.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
                                                                        Page 2 of 2

      Accordingly, it is now ORDERED as follows:

      1.    The magistrate judge’s Report and Recommendation, ECF No. 21, is

adopted and incorporated by reference in this Order, and all pending Motions are

DENIED.

      2.    The decision of the Commissioner is AFFIRMED and this action is

DISMISSED.

      3.    JUDGMENT shall be entered, pursuant to sentence four of 42 U.S.C.

§ 405(g), AFFIRMING the decision of the Commissioner.

      4.    The Clerk is directed to close the file.

      DONE AND ORDERED this 31st day of March 2019.




                               M. Casey Rodgers
                               M. CASEY RODGERS
                               UNITED STATES DISTRICT JUDGE




Case No. 3:17cv976-MCR/MJF
